Citation Nr: 1004249	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for stomach 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to May 
1981.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

Although the RO has reopened the claims for service 
connection for stomach disability, right knee disability, 
left knee disability, and low back disability and denied 
entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issues have been characterized as 
noted on the title page.  

The Board has determined that new and material evidence has 
been received to reopen the claims for service connection 
for right knee disability and low back disability. The claim 
for entitlement to service connection for headaches, the 
reopened claims for service connection for right knee 
disability and low back disability, and the application to 
reopen the claims for service connection for left knee 
disability and stomach disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement 
within one year of January 1997 notification of a January RO 
rating decision that denied service connection for right 
knee and low back disability.

2.  Since the January 1997 unappealed RO denial of the 
claims for service connection for right knee and low back 
disability, evidence was received which had not been 
submitted to agency decisionmakers, that, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The January 1997 RO rating decision that denied claims 
for service connection right knee and low back disabilities 
is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the January 1997 RO rating 
decision that denied service connection for right knee and 
low back disabilities, which was the last final denial with 
respect to these claims, is new and material; the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000),  redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the Veteran in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claims for 
service connection for right knee and low back disabilities.  
Under these circumstances, which are only of benefit to the 
claims, there is no prejudice to the Veteran in adjudicating 
the reopening of these claims without further discussion of 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Reopening of Claims-Right Knee and Low Back

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a claim should be reopened, 
"the credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

The Veteran's claims for service connection for right knee 
disability and low back disability were originally denied by 
an RO rating decision issued January 1997.  A notice of 
disagreement was not received within one year of this 
decision.  The January 1997 RO denials of service connection 
for right knee disability and low back disability are 
therefore final and are generally not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

In a detailed and reasoned letter dated in August 2006, the 
Veteran's treating physician, D.B., M.D., opined that the 
Veteran had right knee disability and low back disability 
that may be related to a motor vehicle accident in 1981 in 
which the Veteran was a rear seat passenger.  Dr. D.B. 
recounted that the Veteran was eight months pregnant at the 
time of the accident.

A March 1981 service discharge examination report and a 
March 1981 report of medical history are the only service 
treatment records associated with the claims file.  In her 
March 1996 original application for VA compensation, the 
Veteran indicated that the described automobile accident 
occurred during her last month of service, in May 1981 (she 
was discharged from active service on May 22, 1981), and 
that she was treated at Silas B. Hayes Army Hospital for 
injuries sustained in the accident.  The service discharge 
medical history indicates that even prior to the accident, 
the Veteran had experienced recurrent back pain and swollen 
or painful joints, although a complicating factor is that 
she was indicated to be pregnant at that time.  The records 
of treatment immediately after the May 1981 automobile 
accident have not been obtained, but medical histories in 
the claims file are consistent with such an accident having 
occurred.

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presuming the credibility of the newly received August 2006 
medical opinion of Dr. D.B., the Board finds that the newly 
received evidence is not cumulative or duplicative of 
evidence previously received and is sufficiently relevant 
and probative as to medical nexus between in-service injury 
and current disability as to raise a reasonably possibility 
of substantiating the Veteran's claims for service 
connection for right knee and low back disability.  
Accordingly, reopening of the claims for service connection 
for right knee disability and low back disability is 
warranted.  See 38 C.F.R. § 3.156(a).
  

ORDER

New and material evidence having been received, the claim 
for service connection for right knee disability is 
reopened.

New and material evidence having been received, the claim 
for service connection for low back disability is reopened.


REMAND

The only service treatment records associated with the 
claims file are the Veteran's March 1981 service discharge 
examination report and an associated March 1981 report of 
medical history, obtained by the RO in December 1996, with 
no indication from the service department was to why 
additional service treatment records were not provided.  

As noted, the Veteran contends that an automobile accident 
that occurred during her last month of service, in May 1981, 
caused or aggravated the conditions for which she now seeks 
service connection.  Further, the March 1981 report of 
medical history includes a history of recurrent low back 
pain, swollen or painful joints, frequent indigestion, and 
frequent or severe headaches.  There is no indication as to 
why the balance of the Veteran's service treatment records 
were not available or obtained from the service department 
or whether it is reasonably certain that further attempts to 
obtain these records would be futile.  Accordingly, the RO 
should attempt to obtain the Veteran's complete service 
treatment records from the service department.  

Additionally, the RO should attempt to obtain the Veteran's 
complete official military personnel file in order to 
corroborate the occurrence of an automobile accident said by 
the Veteran to have taken place during service in May 1981 
and to have resulted in her hospitalization at Silas B. 
Hayes Army Hospital.  (See March 1996 application for 
compensation, sections 17 and 19.)  See 38 U.S.C.A. 
§ 5103A(a)-(c).

In his August 2006 letter, Dr. D.B., MD, opined that the 
Veteran had right knee disability and low back disability 
that may be related to a motor vehicle accident in 1981 in 
which the Veteran was a rear seat passenger.  Additionally, 
with respect to a newly received claim for service 
connection for headaches, the Veteran provided a history of 
frequent or severe headaches in a report of medical history 
dated in March 1981.  

An August 2005 report of a private MRI of the brain 
conducted due to complaints of headaches indicates that the 
Veteran has brain lesions.  The Veteran should be scheduled 
for VA examinations for the purpose of determining whether 
the Veteran has current right knee, low back or headache 
disability that began during service or is related to some 
incident of service.  See 38 U.S.C.A. § 5103A(d); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, attempts to obtain records of post-service 
treatment shortly after service, to include records from 
Harlem Hospital and Upper Harlem Clinic from 1982 forward 
(see application for compensation received in March 1996) 
were unsuccessful in 1996, for the reason that these clinics 
did not respond to VA's requests for medical records.  The 
RO should again request the Veteran to identify all relevant 
medical treatment from the date of her discharge from active 
service forward, and to seek any such records that are not 
currently associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
treatment by VA and non-VA health care 
providers who have treated her for headache, 
stomach, right knee, left knee, or low back 
disabilities from the date of discharge from 
service in May 1981 forward.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should seek to obtain 
records from each health care provider the 
Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence she may 
alternatively obtain the records on her own 
and submit them to the RO.

2.  The RO should contact all necessary 
sources to obtain the Veteran's complete 
Official Military Personnel File, and all 
available service treatment records, to 
include records of treatment or 
hospitalization at Silas B. Hayes military 
hospital during service for injuries 
sustained in a May 1981 automobile 
accident.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain the records 
would be futile.  In this context, the 
service department must either provide the 
identified records, or the RO must provide 
for the record a statement indicating why it 
is reasonably certain that such records do 
not exist or that further efforts to obtain 
these records would be futile.

 3.  Once all available medical records 
have been received, arrange for VA 
examinations with appropriate clinicians.  
The purpose of the examinations is to 
determine whether the Veteran's right knee 
or low back disability had its onset or was 
aggravated during active service or was 
manifested as arthritis within one year 
after discharge from active service, or is 
otherwise related to any incident of 
service; and to determine whether the 
Veteran's headaches began or were 
aggravated during service, or are otherwise 
related to any incident of service.  

The following considerations will govern 
the examinations:

(a) The claims file and a copy of this 
remand will be made available to the 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(c) The examiners should review any 
service treatment records and relevant 
service personnel records received, 
including a March 1981 service discharge 
examination and a March 1981 report of 
medical history.

(d) The neurological examiner should 
review and discuss the significance of an 
August 2005 report of an MRI of the 
Veteran's brain, which includes an 
impression of white matter and right 
brachium pontis lesions.

e) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiners are to 
specifically address the issues:

(i)	Whether the Veteran's right knee or 
low back disability had its onset or 
was aggravated during active service 
or was manifested as arthritis within 
one year after discharge from active 
service, or is otherwise related to 
any incident of service; and;

(ii)	 Whether the Veteran's headaches began 
or were aggravated during service, or 
are otherwise related to any incident 
of service.  

If either examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


